DETAILED ACTION
Applicant’s response, filed 28 Feb. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 11 is cancelled.
Claims 1-10 and 12-21 are pending.
Claims 1-10 and 12-21 are rejected.

Claim Interpretation
Claims 1 and 12 recite the term “event” in lines 6 of claims 1 and 11 and line 7 of claim 12. The term event is defined in paragraph [0020] of the specification to describe any type of genetic feature such as, e.g. a mutation.
Claims 1 and 12, 
Claim 17 recites “…the computer program code further causes the hardware processor to automatically trigger the administration of a treatment to an individual…”. Applicant’s specification at para. [0042] discloses a treatment module can be in communication with a hardware device configured to administer a treatment. Therefore, the limitation “to automatically trigger the administration of a treatment” is interpreted to mean the computer program code causes the processor of claim 12, from which claim 17 depends, to transmit instructions to treat the individual with a treatment (e.g. to a hardware device that administers the treatment); however, a step of treating an individual is not required within the metes and bounds of the claim, given this is outside the scope of what a system comprising a processor and memory can perform. 

Claim Objections
The objection of claims 6 and 17 in the Office action mailed 29 Nov. 2021 has been withdrawn in view of claim amendments received 28 Feb. 2022.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-10 and 12-21 under 35 U.S.C. 112(a) regarding the limitation “performing/perform feature selection using the tensor for each window, to limit a number of windows” in the Office action mailed 21 Nov. 2021 has been withdrawn in view of claim amendments received 28 Feb. 2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-10 and 12-21 under 35 U.S.C. 112(b) in para. [033]-[034] of the Office action mailed 29 Nov. 2021 has been withdrawn in view of claim amendments received 28 Feb. 2022.
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claims 1, 10, and 12, and claims dependent therefrom, are indefinite for recitation of “…performing/perform feature selection to limit a number of windows; filtering/filter a set of training genomes to remove windows according to the feature selection…”. The claims previously recite “…splitting/split a plurality of genomes of individuals into respective groups of non-overlapping windows”. It’s unclear if the windows being limited in feature selection are intended to refer to the same windows for which the genomes are split into groups, or if the windows being limited in feature selection can refer to any windows. If Applicant intends for the windows to refer to any windows, it’s further unclear in what way windows are removed in the training genomes, given the windows would not be required to refer to windows within a genome.  As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the feature selection is performed to limit a number of windows of the non-overlapping windows, such that in the filtering step, genomic windows are removed according to the feature selection.
Claims 1, 10, and 12, and claims dependent therefrom, are indefinite for recitation of “…training/train a neural network classifier to recognize a phenotype corresponding to an individual’s genotype, based on the filtered set of training genomes”. It’s unclear in what way the phenotype that is recognized by the neural network classifier is intended to be related to the limited number of windows and/or the training set of genomes. For example, it’s unclear if the feature selection is intended to be performed to limit a number of windows is with respect to the windows importance to that phenotype, or if the if the claims intend to require that the set of training genomes are related to the phenotype but the feature selection is not required to be known phenotypes) and [0024] (e.g. windows are ranked with windows having little influence on the expressed phenotypes being ranked lower…).

Response to Arguments
Applicant's arguments filed 28 Feb. 2021 regarding the 35 U.S.C. 112(b) rejection of claims 1-10 and 12-21 at para. [032] of the previous Office action have been fully considered but they are not persuasive. 
Applicant remarks that the claims were amended to recite “a phenotype” in the step of training a neural network to recognize the phenotype (Applicant’s remarks at pg. 9, para. 5-6).
This argument is not persuasive. While Applicant has removed the lack of antecedent basis issue regarding “the phenotype”, it’s still unclear in what way the phenotype that is recognized by the neural network classifier is intended to be related to the windows limited by feature selection and/or the training set of genomes, as discussed in the above rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9-10, 12, 14-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. (US 2018/0365372 A1, effectively filed 19 June, 2017 based on priority to provisional application No. 62.521,759; previously cited) in view of Angermueller et al (Deep learning for computational biology, 2016, Molecular Systems Biology, 12:878, pg. 1-16; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 1, 10, and 12, Araya et al. shows a method for determining phenotypes of molecular variants from a biological sample (Abstract) comprising the following steps:
Araya et al. shows determining multi-locus molecular measurements for a plurality of single cells from a population of individuals (i.e. a plurality of genomes of individuals) ([0050]-[0051]; [0053]-[0054]; [0078], e.g. the method is applied to samples from subjects/individuals harboring certain variants, and each multi-locus corresponds to a window of multiple loci).
Araya et al. shows subsampling (i.e. randomly sampling) the molecular measurements from the single cells (i.e. the plurality of genomes) harboring the same molecular variant, thus generating a plurality of sets comprising selected genomes ([0066]; FIG. 9).
Araya et al. shows using the subsampling (i.e. the random sampling) to determine disjoint estimates of summary statistics relating to the tendency, dispersion, shape, range, covariation, or error of the molecular measurements associated with the variant for each multi-locus measurement (i.e. each window) ([0066]; [069];[0070]; FIG. 9, e.g. distributions generated for each molecular measurement for variant 1 by sampling layer), which shows determining a distribution of molecular measurements for each multi-locus measurement (e.g. a distribution in each window)
Araya et al. shows determining a molecular signals matrix, wherein each column of the matrix is a vector for a molecular signal (i.e. a single-order tensor for the multi-locus molecular measurement) based on the summary statistics (FIG. 10; [0063], e.g. summary statistics used to construct molecular signals matrix 1016).
Araya et al. discloses performing feature selection to determine higher-order molecular scores for the molecular signals (i.e. using the tensors) ([0040]; FIG. 1B, e.g. feature selection prior to training and classification; claim 120), and using the top 100 molecular scores computed from principal components to train a classifier using a training set of cells (i.e. a set of training genomes) ([0065]; [0089]; FIG. 11), which shows performing feature to limit a number of windows (e.g. the multi-loci) and then removing windows from a training set of genomes based on the limited number of windows (e.g. only the multi-locus measurements of the top 100 molecular scores are used in the analysis). 
Araya et al. discloses training a neural network using a training set of the higher-order molecular signals from the feature selection (i.e. the filtered set of training genomes) to classify phenotype impacts corresponding to variants identified in single-cells of a subject (i.e. an individual’s genotype) (FIG 13; claims 102-103 and 120).
Further regarding claim 10, Araya et al. shows the method can be implemented in a tangible computer readable medium (para. [0138]).
Further regarding claim 12, Araya et al. shows the method can be implemented by a system comprising a processor and memory ([0130]; FIG. 19, processor #1904 and memory #1908).
Regarding claims 3, 12,  and 14, Araya et al. shows the molecular signals can correspond to a multi-locus count of mutation of the molecules within single cells ([0053]-[0054]), such that determining the  distribution of molecular signals for each loci necessarily comprises counting the events (i.e. mutations) for the loci.
Regarding claims 4-5, 12, and 15-16, Araya et al. shows the molecular signals matrix comprises columns (i.e. vectors) corresponding to each molecular measurement (e.g. each loci) (Fig. 9), and that the summary statistics for the matrix include a mean, variance, skewness, and kurtosis ([0057]), which shows that the tensor comprises forming an n-tuple comprising a mean, variance, skewness, and a kurtosis.
Regarding claims 7 and 18, Araya et al. shows performing principal component analysis to determine the top 100 molecular scores (i.e. ranking the multi-loci molecular measurements) ([0065]; [0089)]; FIG. 11).
Regarding claim 21, Araya et al. shows the molecular signals matrix includes a tendency, dispersion, shape, range, or error of molecular measurement scores ([0057]; FIG. 9), which shows generating a matrix with only a tendency (i.e. consisting of a 1-tuple).

Araya et al. does not show the following limitations:
Regarding claims 1, 10, and 12
Regarding claims 9 and 20, Araya et al. does not show splitting a plurality of genomes into respective groups of non-overlapping windows comprises splitting a corresponding region of each genome into a fixed number of windows. 
However, as discussed above, Araya et al. shows each of the molecular measurements corresponds to a multi-locus measurement (i.e. a window) ([0053]-[0054]). Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Angermueller et al.
Regarding claims 1, 9-10, and 12, Angermueller et al. overviews deep learning in genomics (Abstract), which includes splitting a genome sequence into windows around a trait of interest, and then using the windows in a neural network  (pg. 2, col. 2, para. 3; Fig. 2). Angermueller et al. further shows he windows can be fixed size DNA-windows (pg. 6, col. 1, para. 4), which corresponds to a fixed number of windows for a genome sequence. Angermueller et al. further shows considering sequence windows centered on a trait of interest is a widely used approach that increases the number of input-output pairs from a single individual (pg. 9, col. 1, para. 4).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Araya et al. to have split the genome sequences into non-overlapping windows of a fixed-number, as shown by Angermueller et al. (pg. 2, col. 2, para. 3; pg. 6, col. 1, para. 4; Fig. 2). One of ordinary skill of the art would have been motivated to combine the methods of Araya et al. and Angermueller et al. in order to increase the number of input-output pairs from a single individual for training a model, as shown by Angermueller et al. (pg. 9, col. 1, para. 4). This modification would have had a reasonable expectation of success because Araya et al. shows the molecular measurements includes sequencing data (claim 27) and further shows the molecular measurements can be multi-locus measurements, such that Araya can incorporate measurements from a genomic window. Therefore, the invention is prima facie obvious.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, and further in view of Kirk (WO 02/099452 A1; Pub. Date: 12 December 2002; previously cited). This rejection is previously recited.
Regarding claims 2 and 13, Araya et al. does not show the sampling the plurality of genomes comprises a sampling with repetition allowed, such that any set may include a given genome more than once. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Kirk et al.
Regarding claims 2 and 13, Kirk et al. shows a method for analyzing biological data (Abstract), which includes determining subsets of a set of samples by sampling with replacement and then calculating statistical properties for each subset (pg. 27, lines 32-36 to pg. 38, line 3; pg. 46 lines 1-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subsampling shown by Araya et al. to have used sampling with replacement to determine each subset, as shown by Kirk et al. (pg. 27, lines 32-36 to pg. 38, line 3; pg. 46 lines 1-9). The motivation would have been the simple substitution of one known element (i.e. the subsampling of Araya et al.) for another (i.e. the sampling with repetition shown by Kirk et al.) to have yielded the predictable result of obtaining the estimates of the summary statistics of Araya ([0066]) by sampling with repetition. Furthermore, the results of the substitution would have been predictable because both subsampling and sampling with repetition result in a subset of a larger group, which can be used to obtain the estimates of summary statistics of Araya ([0066]). Therefore, the invention is prima facie obvious.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, and further in view of Vural et al. (Classification of breast cancer patients using somatic mutation profiles and machine learning approaches, 2016, 10(Suppl 3):62, pg. 263-380; previously cited). This rejection is previously recited.
Regarding claims 6 and 17,  Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, does not show automatically administering a treatment to an individual based the diagnosis. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Vural et al.
Regarding claims 6 and 17, Vural et al. shows a method for classifying breast cancer patients using mutation profiles and machine learning (Abstract), and discloses effectiveness of specific treatments varies among cancer patients, and classification of cancer based on a mutation profile could be useful for cancer diagnosis and treatment (pg. 264, col. 1, para. 1 and 3). Vural et al. further shows that classification of cancer patients is an important step towards making accurate treatment decisions (pg. 270, col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method and system made by Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, to have administered a treatment to an individual based on the diagnosis because Vural et al. shows that the effectiveness of specific treatments varies among cancer patients, and classification of cancer is useful for making accurate treatment decisions (pg. 264, col. 1, para. 1 and 3; pg. 270, col. 2, para. 3). This modification would have had a reasonable expectation of success because Araya et al. shows that the classifications can include risks of developing cancer ([0078]) and relate to variations in response to therapeutic treatment ([0048]). 
Further regarding the computer program code which causes a hardware processor to automatically trigger the administration of the treatment to an individual in claim 17
Therefore, the invention is prima facie obvious.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, and further in view of Williams (Everything you did and didn’t know about PCA, 2016, Its Neuronal, pg. 1-9; previously cited). This rejection is previously recited.
Regarding claims 8 and 19, Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, does not show generating the tensor comprises selecting only those windows having a contribution to the one or more phenotypes that is above a threshold value. However, this limitation was known in the art, before the effective filing date, as shown by Williams.
Regarding claims 8 and 19, Williams overviews Principal component analysis (PCA), and shows that PCA is used to reduce the dimensionality of the data being worked with by keeping only the top k components of the analysis by throwing away all components whose singular values (i.e. contribution) are below a specified threshold (e.g. components with singular values above a threshold are kept) (pg. 7, para. 5-7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the PCA for selecting molecular features of Araya et al., which would correspond to windows of Angermueller et al., to have selected only those principal components whose singular values (i.e. contribution) are above a threshold, as shown by Williams (pg. 7, para. 5-7). One of ordinary skill in the art would have been motivated to combine the methods of Araya et al. in view of Angermueller et al. and Williams in order to reduce the dimensionality of that data being used, as shown by Williams (pg. 7, para. 5). This modification would have had a reasonable expectation of success because Araya et al. shows using PCA for dimensionality reduction ([0065]; [0089]). Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 28 Feb. 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that claim 1 has been amended to recite “splitting a plurality of genomes of individuals into respective groups of non-overlapping windows” and “training a neural network classifier to recognize a phenotype corresponding to an individual’s genotype”, and Araya looks to the effect that different genomes present within a single sample have on the phenotype of the subject, but does not look to a plurality of genomes of individuals; Applicant further remarks the other cited references do not cure this deficiency (Applicant’s remarks at pg. 11, para. 2-4).
This argument is not persuasive. Araya discloses that in some embodiments, the use of the models of phenotypic properties can be for a population of individuals and that the learning system identifies the phenotypic impact of molecular variants identified in biological samples ([0042]; [0050]). Araya further discloses the classification can be derived from samples from subjects (i.e. a  plurality of individuals) harboring specific molecular variants ([0078]). Accordingly, while Araya may disclose an embodiment in which the single cells are from a single biological sample, Araya discloses that the single cells can also correspond to multiple individuals/samples, such that the plurality of genomes from the single cells are of multiple individuals.

Applicant remarks that paragraph 89 of Araya deals with the higher-order molecular scores being computed as the top-100 principal components of the lower-order molecular scores, does not seem to suggest that these higher-order scores would read on the windows of the present claims, and that the present claims recite that the windows are formed by splitting a genome, paragraph 56 of Araya states that the lower-order molecular scores may be “molecular measurements, molecular processes, or molecular features of single-cells…”, but none of them suggest that the molecular scores may be windows split from a genome (Applicant’s remarks at 
This argument is not persuasive. Araya et al. discloses the lower-order molecular scores are molecular measurements serving directly as molecular scores ([0056]). Araya et al. further discloses higher-order molecular scores associate multiple lower-order molecular scores to states ([0056]) and derived via unsupervised learning, feature learning, or dimensionality reduction techniques from lower-order signals (claim 93). This dimensionality reduction is displayed in FIG.1A in which a subset of the molecular measurements associated with a phenotype are determined from the molecular measurements and used for training and classification (e.g. see subset of measurements in matrix after feature selection/dimensionality reduction). Araya et al. further discloses the lower-order molecular scores refer to multi-locus molecular measurements of mutation burden of the cells (i.e. a molecular scores relates a to a multi-locus/window measurement) (([0054]).  As discussed in the above rejection, Araya et al. discloses computing the top 100 principal components from the lower-order molecular scores, and using these as the higher-order molecular scores in training ([0089]). Thus Araya et al. discloses selecting the lower-order molecular scores corresponding to these top 100 principal components as higher-order molecular scores, thus limiting features used in training to the multi-locus measurements of the top 100 principal components. Accordingly, Araya et al. discloses performing feature selection to limit a number of multi-locus measurements, wherein a multi-locus measurement (i.e. multiple loci) corresponds to a window/region in a genome. Thus, the feature selection of Araya et al. ultimately limits the windows of the genome used in the subsequent analysis (i.e. multi-loci measurements not included in the top 100 principal components are excluded). While Araya et al. does not disclose splitting a plurality of genomes into groups of non-overlapping windows, and 

Applicant remarks that claims 2-9 and 21 depend from claim 1 and claims 13-20 depend from claim 12, and thus are patentably distinct over the cited references due to their respective dependencies (Applicant’s remarks at pg. 12, para. 5). 
This argument is not persuasive for the same reasons discussed above regarding the independent claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631          

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631